


Exhibit 10.3




RADIAN GROUP INC.
2014 EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT


TERMS AND CONDITIONS
These Terms and Conditions (“Terms and Conditions”) are part of the
Performance-Based Restricted Stock Unit Grant made as of June 17, 2014 (the
“Grant Date”), by Radian Group Inc., a Delaware corporation (the “Company”), to
C. Robert Quint, an employee of the Company or one of its Subsidiaries (the
“Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”)
permits the grant of Restricted Stock Units to employees, non-employee
directors, independent contractors, consultants, and advisors of the Company and
its Subsidiaries, in accordance with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;
WHEREAS, the Restricted Stock Units granted pursuant to these Terms and
Conditions shall vest based on the attainment of performance goals related to
total shareholder return (“TSR”) and continued employment; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.
Grant of Performance-Based Restricted Stock Units.

The Company hereby awards to the Grantee a target award of 35,360 Restricted
Stock Units (hereinafter, the “Target Award”), subject to the vesting and other
conditions of these Terms and Conditions.
2.
Vesting.

(a)General Vesting Terms. Except as set forth in Sections 2(c) and 2(d) below,
the Grantee shall vest in a number of Restricted Stock Units based on the
attainment of the TSR performance goals described on Schedule A as of the end of
the Performance Period (as defined below), provided that the Grantee remains
employed by the Company or a Subsidiary through June 17, 2017 (the “Vesting
Date”). The Performance Period is the period beginning on June 17, 2014 and
ending on June 17, 2017. Except as specifically provided below in this Section
2, no Restricted Stock Units will vest for any reason prior to the Vesting Date,
and in the event of a termination of the Grantee’s employment prior to the
Vesting Date, the Grantee will forfeit to the Company all Restricted Stock Units
that have not yet vested as of the termination date. Except as provided in
Sections 2(c) and 2(d) below, if the TSR performance goals are not attained at
the end of the Performance Period, the Restricted Stock Units will be
immediately forfeited.
(b)Retirement.
(i)If the Grantee terminates employment during the Performance Period on account
of the Grantee’s Retirement, the Grantee will not forfeit the Restricted Stock
Units upon Retirement, and the Restricted Stock Units will continue to vest
based on the attainment of the TSR performance goals described on Schedule A,
except as provided in Sections 2(c) and 2(d) below.
(ii)For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service without Cause, other than on account of death
or Disability (as defined below), following the Grantee’s attainment of age 50
and completion of 20 years of service with the Company or a Subsidiary.




--------------------------------------------------------------------------------




(iii)For purposes of these Terms and Conditions, “Cause” shall mean the
Grantee’s (A) indictment for, conviction of, or pleading nolo contendere to, a
felony or a crime involving fraud, misrepresentation, or moral turpitude
(excluding traffic offenses other than traffic offenses involving the use of
alcohol or illegal substances), (B) fraud, dishonesty, theft, or
misappropriation of funds in connection with the Grantee’s duties with the
Company and its Subsidiaries, (C) material violation of the Company’s Code of
Conduct or employment policies, as in effect from time to time, (D) gross
negligence or willful misconduct in the performance of the Grantee’s duties with
the Company and its Subsidiaries, or (E) a breach of any written
confidentiality, nonsolicitation, or noncompetition covenant with the Company or
an Affiliate, in each case as determined in the sole discretion of the
Committee.
(c)Death or Disability. In the event of the Grantee’s death or Disability while
employed by the Company or a Subsidiary during the Performance Period, the
Grantee’s Restricted Stock Units will automatically vest at the Target Award
level on the date of the Grantee’s death or Disability, as applicable. If,
following the Grantee’s termination of employment due to Retirement, the Grantee
dies during the Performance Period, the Grantee’s Restricted Stock Units will
automatically vest at the Target Award level on the date of the Grantee’s death.
For purposes of these Terms and Conditions, the term “Disability” shall mean a
physical or mental impairment of sufficient severity that the Grantee is both
eligible for and in receipt of benefits under the long-term disability program
maintained by the Company, and that meets the requirements of a disability under
section 409A of the Code. The date of Disability for purposes of these Terms and
Conditions is the date on which the Grantee has been in receipt of such
long-term disability benefits for six consecutive months.
(d)Change of Control.
(i)If a Change of Control occurs during the Performance Period, the Restricted
Stock Units will vest at the Target Award level on the Vesting Date, provided
that, except as set forth in subsections (ii), (iv) and (v) below, the Grantee
remains employed by the Company or a Subsidiary through the Vesting Date. In no
event shall vesting occur after the end of the Performance Period.
(ii)Notwithstanding the foregoing, if, during the Performance Period, a Change
of Control occurs and the Grantee’s employment with the Company and its
Subsidiaries is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason, and the Grantee’s date of
termination of employment (or in the event of the Grantee’s termination for Good
Reason, the event giving rise to Good Reason) occurs during the period beginning
on the date that is 90 days before the Change of Control and ending on the date
that is one year following the Change of Control, the unvested Restricted Stock
Units will automatically vest at the Target Award level as of the Grantee’s date
of termination of employment (or, if later, on the date of the Change of
Control).
(iii)For purposes of these Terms and Conditions “Good Reason” shall mean:
(A)a material diminution of the Grantee’s authority, duties, or
responsibilities;
(B)a material reduction in the Grantee’s base salary, which, for purposes of
these Terms and Conditions, means a reduction in base salary of 10% or more that
does not apply generally to all similarly situated employees of the Company; or
(C)any material change in the geographic location at which the Grantee must
perform his duties to the Company and its Subsidiaries, which, for purposes of
these Terms and Conditions, means the permanent relocation of the Grantee’s
principal place of employment to any office or location which is located more
than 100 miles from the location where the Grantee is based immediately prior to
the change in location.
In order to terminate employment for Good Reason, the Grantee must provide a
written notice of termination with respect to termination for Good Reason to the
Company within 90 days after the event constituting Good Reason has occurred.
The Company shall have a period of 30 days in which it may correct the act, or
the failure to act, that gave rise to the Good Reason event as set forth in the
notice of termination. If the Company does not correct the act, or the failure
to act, the Grantee must terminate employment for Good Reason within 30 days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination. Notwithstanding the foregoing, in no event will the
Grantee have Good Reason for termination if an event described in Section
2(d)(iii)(A) occurs in connection with the Grantee’s inability to perform his
duties on account of illness or short-term or long-term disability.
(iv)Notwithstanding the foregoing, if the Grantee’s employment terminates on
account of Retirement before a Change of Control, and a Change of Control
subsequently occurs during the Performance Period, the outstanding Restricted
Stock Units will vest at the Target Award level on the Vesting Date (or on the
Grantee’s date of death, if earlier).
(v)Notwithstanding the foregoing, if the Grantee’s employment terminates on
account of Retirement on or after a Change of Control, the Restricted Stock
Units will vest at the Target Award level on the Grantee’s Retirement date.
(vi)For the avoidance of doubt, in no event shall a Change of Control occur as a
result of the Company’s participation in the Troubled Asset Relief Program under
the Emergency Economic Stabilization Act of 2008, the American Recovery and
Reinvestment Act of 2009, or any similar program of the United States, any of
its states, or any of their respective political subdivisions, departments,
agencies or instrumentalities.




--------------------------------------------------------------------------------




(e)Cause. In the event the Grantee’s employment is terminated by the Company or
a Subsidiary for Cause, all outstanding Restricted Stock Units held by the
Grantee shall immediately terminate and be of no further force or effect.
(f)Other Termination. Except as provided in Sections 2(b), 2(c), 2(d) and 2(e),
in the event of a termination of employment, the Grantee will forfeit all
unvested Restricted Stock Units. Except as provided in Section 2(b) or 2(d), no
Restricted Stock Units will vest after the Grantee’s employment with the Company
or a Subsidiary has terminated for any reason.
3.Restricted Stock Units Account.
The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.
Conversion of Restricted Stock Units.

(a)Except as otherwise provided in this Section 4, if the Restricted Stock Units
vest in accordance with these Terms and Conditions, the Grantee shall be
entitled to receive payment of the vested Restricted Stock Units within 90 days
after the Vesting Date.
(b)The vested Restricted Stock Units shall be paid earlier than the Vesting Date
in the following circumstances:
(i)If the Restricted Stock Units vest in accordance with Section 2(c) (the
Grantee’s death or Disability), the vested Restricted Stock Units shall be paid
within 90 days after the date of the Grantee’s death or Disability, as
applicable.
(ii)If a Change of Control occurs and the Grantee’s employment terminates upon
or within one year after the Change of Control in accordance with Section
2(d)(ii), the vested Restricted Stock Units shall be paid within 90 days after
the Grantee’s termination of employment.
(iii)If a Change of Control occurs and the Grantee’s employment terminates
within 90 days prior to the Change of Control in accordance with Section
2(d)(ii), and the Grantee subsequently dies during the Performance Period, the
vested Restricted Stock Units shall be paid within 90 days after the date of the
Grantee’s death.
(iv)If the Restricted Stock Units vest in accordance with Section 2(d)(v)
(Retirement on or after a Change of Control), the vested Restricted Stock Units
shall be paid within 90 days after the Grantee’s Retirement date; provided that,
if required by section 409A of the Code, if the Retirement date does not occur
within two years after the Change of Control, payment will be made within 90
days after the Vesting Date.
(v)Notwithstanding subsections (ii) and (iv), if the Change of Control is not a
“change in control event” under section 409A of the Code, and if required by
section 409A of the Code, payment will not be made on the dates described in
subsections (ii) and (iv) and, instead, will be made within 90 days after the
Vesting Date.
(c)On the applicable payment date, each vested Restricted Stock Unit credited to
the Grantee’s account shall be settled in whole shares of Common Stock of the
Company equal to the number of vested Restricted Stock Units, subject to (i) the
limitation of subsection (d) below, (ii) compliance with the six-month delay
described in Section 16 below, if applicable, and (iii) the payment of any
federal, state, local or foreign withholding taxes as described in Section 12
below, and subject to compliance with the restrictive covenants in Section 6
below. The obligation of the Company to distribute shares upon vesting shall be
subject to the rights of the Company as set forth in the Plan and to all
applicable laws, rules, regulations, and such approvals by governmental agencies
as may be deemed appropriate by the Committee, including as set forth in Section
14 below.
(d)Notwithstanding anything in these Terms and Conditions to the contrary, in no
event shall the fair market value (as defined in the Plan) of the vested
Restricted Stock Units to be distributed on the applicable Distribution Date (as
defined below) exceed $92.64 ($15.44 multiplied by 600%) multiplied by the
Target Award of Restricted Stock Units. If the fair market value of the vested
Restricted Stock Units would exceed this amount, the number of shares of the
Company’s Common Stock to be distributed to the Grantee shall be limited to the
amount calculated as follows:
•
($15.44 multiplied by 600%) multiplied by the Target Award of Restricted Stock
Units,

•
Divided by the fair market value of a share of the Company’s Common Stock on the
Distribution Date.

For this purpose, the “Distribution Date” is the Vesting Date, termination date,
date of Disability or date of death, whichever is the applicable distribution
date under this Section 4.
5.
Certain Corporate Changes.

If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee, the maximum number of shares for




--------------------------------------------------------------------------------




which the Restricted Stock Units may vest, and the share price or class of
Common Stock for purposes of the TSR performance goals, as appropriate, to
reflect the effect of such event or change in the Company’s capital structure in
such a way as to preserve the value of the Restricted Stock Units. Any
adjustment that occurs under the terms of this Section 5 or the Plan will not
change the timing or form of payment with respect to any Restricted Stock Units
except in accordance with section 409A of the Code.
6.
Restrictive Covenants.

(a)The Grantee acknowledges and agrees that, during the Grantee’s employment
with the Company and its Affiliates, and for the 12 month period following the
Grantee’s termination of employment for any reason (the “Restricted Period”),
the Grantee will not, without the Company’s express written consent, engage
(directly or indirectly) in any employment or business activity whose primary
business involves or is related to providing mortgage insurance, financial
guaranty insurance, or mortgage outsourcing services (including loan review
and/or due diligence, surveillance, REO/Short Sale services, and REO component
services) within the United States. The Grantee further agrees that, given the
nature of the business of the Company and its Affiliates, a nationwide
geographic scope is appropriate and reasonable.
(b)For purposes of these Terms and Conditions, the Grantee acknowledges and
agrees that the terms “Confidential Information” and “Trade Secrets” shall mean
information that the Company or any of its Affiliates owns or possesses, that
the Company or its Affiliates have developed at significant expense and effort,
that they use or that is potentially useful in the business of the Company or
its Affiliates, that the Company or its Affiliates treat as proprietary,
private, or confidential, and that is not generally known to the public. The
Grantee further acknowledges that the Grantee’s relationship with the Company is
one of confidence and trust such that the Grantee has in the past been, and may
in the future be, privy to Confidential Information and Trade Secrets of the
Company or any of its Affiliates. The Grantee agrees to keep all Confidential
Information and Trade Secrets strictly confidential, and to comply with all
applicable confidentiality policies of the Company, including the Code of
Conduct and Ethics.
(c)The Grantee covenants and agrees that during the term of the Grantee’s
employment by the Company and during the Restricted Period, the Grantee shall
not, directly or indirectly through others, (i) hire or attempt to hire any
employee of the Company or any of its Affiliates, (ii) solicit or attempt to
solicit any employee of the Company or its Affiliates to become an employee,
consultant, or independent contractor to, for or of any other person or business
entity, or (iii) solicit or attempt to solicit any employee, or any consultant
or independent contractor of the Company or any of its Affiliates to change or
terminate his or her relationship with the Company or any of its Affiliates,
unless in each case more than six months shall have elapsed between the last day
of such person’s employment or service with the Company or any of its Affiliates
and the first date of such solicitation or hiring or attempt to solicit or hire.
If any employee, consultant, or independent contractor is hired or solicited by
any entity that has hired or agreed to hire the Grantee, such hiring or
solicitation shall be conclusively presumed to be a violation of these Terms and
Conditions; provided, however, that any hiring or solicitation pursuant to a
general solicitation conducted by an entity that has hired or agreed to hire the
Grantee, or by a headhunter employed by such entity, which does not involve the
Grantee, shall not be a violation of this Section 6(c).
(d)The Grantee covenants and agrees that during the term of the Grantee’s
employment by the Company or its Affiliates and during the Restricted Period,
the Grantee shall not, either directly or indirectly through others:
(i)solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
Grantee’s date of termination or any actively sought prospective customer of the
Company or any of its Affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by the Company or any of its Affiliates during the Grantee’s
employment with the Company or any of its Affiliates, or
(ii)encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Grantee’s date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its Affiliates.
(e)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company at significant expense and effort,
and that the restrictions contained in this Section 6 are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates.




--------------------------------------------------------------------------------




(f)Because the Grantee’s services are personal and unique and the Grantee has
had and will continue to have access to and has become and will continue to
become acquainted with Confidential Information and Trade Secrets, the parties
to these Terms and Conditions acknowledge and agree that any breach by the
Grantee of any of the covenants or agreements contained in Section 6 will result
in irreparable injury to the Company or any of its Affiliates, as the case may
be, for which money damages could not adequately compensate such entity.
Therefore, the Company or any of its Affiliates shall have the right (in
addition to any other rights and remedies which it may have at law or in equity
and in addition to the forfeiture requirements set forth in Section 6(g) below)
to seek to enforce Section 6 and any of its provisions by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company or any of its Affiliates may have
for a breach, or threatened breach, of the restrictive covenants set forth in
Section 6. The Grantee agrees that in any action in which the Company or any of
its Affiliates seeks injunction, specific performance, or other equitable
relief, the Grantee will not assert or contend that any of the provisions of
Section 6 are unreasonable or otherwise unenforceable. The Grantee irrevocably
and unconditionally (i) agrees that any legal proceeding arising out of this
paragraph may be brought in the United States District Court for the Eastern
District of Pennsylvania, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Philadelphia
County, Pennsylvania, (ii) consents to the non-exclusive jurisdiction of such
court in any such proceeding, and (iii) waives any objection to the laying of
venue of any such proceeding in any such court. The Grantee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.
(g)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 6:
(i)The Committee may in its discretion determine that the Grantee shall forfeit
the outstanding Restricted Stock Units (without regard to whether the Restricted
Stock Units have vested), and the outstanding Restricted Stock Units shall
immediately terminate, and
(ii)The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock of the Company received in settlement of the
Restricted Stock Units; provided, that if the Grantee has disposed of any shares
of Common Stock received upon settlement of the Restricted Stock Units, then the
Committee may require the Grantee to pay to the Company, in cash, the fair
market value of such shares of Common Stock as of the date of disposition. The
Committee shall exercise the right of recoupment provided in this Section
6(g)(ii) within 180 days after the Committee’s discovery of the Grantee’s breach
of any of the covenants or agreements contained in this Section 6.
(h)If any portion of the covenants or agreements contained in this Section 6, or
the application hereof, is construed to be invalid or unenforceable, the other
portions of such covenants or agreements or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 6 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Section 6 shall survive the
termination of these Terms and Conditions.
7.No Stockholder Rights.
The Grantee has no voting rights, no rights to receive dividends or dividend
equivalents, or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.  
8.
Retention Rights.

Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or an Affiliate or shall
interfere in any way with the right of the Company or an Affiliate to terminate
Grantee’s employment or service at any time.
9.
Cancellation or Amendment.

This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.




--------------------------------------------------------------------------------




10.
Notice.

Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1601 Market
Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
system of the Company or an Affiliate thereof, or to such other address as the
Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail, or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Terms and Conditions, the Grantee hereby consents
to the delivery of information (including without limitation, information
required to be delivered to the Grantee pursuant to the applicable securities
laws) regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.
11.
Incorporation of Plan by Reference.

These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his beneficiaries, and
any other person having or claiming an interest in such Restricted Stock Units.
The settlement of any award with respect to Restricted Stock Units is subject to
the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.
12.
Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units, provided that any share
withholding shall not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state, local, and foreign tax liabilities.
13.
Governing Law.

The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.
14.
Grant Subject to Applicable Laws and Company Policies.

These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time. Notwithstanding anything in these Terms and Conditions to the contrary,
the Plan, these Terms and Conditions, and the Restricted Stock Units awarded
hereunder shall be subject to all applicable laws, including any laws,
regulations, restrictions, or governmental guidance that becomes applicable in
the event of the Company’s participation in any governmental programs, and the
Committee reserves the right to modify these Terms and Conditions and the
Restricted Stock Units as necessary to conform to any restrictions imposed by
any such laws, regulations, restrictions, or governmental guidance or to conform
to any applicable clawback or recoupment policies, share trading policies, and
other policies that may be implemented by the Board from time to time. As a
condition of participating in the Plan, and by the Grantee’s acceptance of the
Restricted Stock Units, the Grantee is deemed to have agreed to any such
modifications that may be imposed by the Committee, and agrees to sign such
waivers or acknowledgments as the Committee may deem necessary or appropriate
with respect to such modifications.
15.
Assignment.

These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.




--------------------------------------------------------------------------------




16.
Section 409A.

This award of Restricted Stock Units is intended to comply with the applicable
requirements of section 409A of the Code and shall be administered in accordance
with section 409A of the Code. Notwithstanding anything in these Terms and
Conditions to the contrary, if the Restricted Stock Units constitute “deferred
compensation” under section 409A of the Code and the Restricted Stock Units
become vested and settled upon the Grantee’s termination of employment, payment
with respect to the Restricted Stock Units shall be delayed for a period of six
months after the Grantee’s termination of employment if the Grantee is a
“specified employee” as defined under section 409A of the Code (as determined by
the Committee) and if required pursuant to section 409A of the Code. If payment
is delayed, the shares of Common Stock of the Company shall be distributed
within 30 days of the date that is the six-month anniversary of the Grantee’s
termination of employment. If the Grantee dies during the six-month delay, the
shares shall be distributed in accordance with the Grantee’s will or under the
applicable laws of descent and distribution. Notwithstanding any provision to
the contrary herein, payments made with respect to this award of Restricted
Stock Units may only be made in a manner and upon an event permitted by section
409A of the Code, and all payments to be made upon a termination of employment
hereunder may only be made upon a “separation from service” as defined under
section 409A of the Code. To the extent that any provision of these Terms and
Conditions would cause a conflict with the requirements of section 409A of the
Code, or would cause the administration of the Restricted Stock Units to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall a Grantee, directly or indirectly, designate the calendar year of payment.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his signature
hereon, effective as of the Grant Date set forth above.


RADIAN GROUP INC.






By:     /s/ Anita Scott
Name:    Anita Scott
Title:    SVP, Chief Human Resources Officer




I hereby accept this award of Restricted Stock Units and (a) acknowledge receipt
of the Plan incorporated herein, (b) acknowledge that I have read the Award
Summary delivered in connection with this grant of Restricted Stock Units and
these Terms and Conditions and understand the terms and conditions of them, (c)
accept the award of the Restricted Stock Units described in these Terms and
Conditions, (d) agree to be bound by the terms of the Plan and these Terms and
Conditions, and (e) agree that all decisions and determinations of the Committee
with respect to the Restricted Stock Units shall be final and binding.


Agreed to and Accepted By Grantee:




Signature: /s/ C. Robert Quint


Print Name: _____________________________


Date: __________________________________








--------------------------------------------------------------------------------




Schedule A
Performance Goals
1.Calculation of TSR. Vesting of the Restricted Stock Units will be based on the
following performance results: (i) the Company’s total shareholder return
(“TSR”) for the Performance Period (“Company Absolute TSR”), and (ii) relative
TSR, which means the Company’s TSR relative to the median TSR of the Peer Group
(as defined in Section 3(c) below). At the end of the Performance Period, the
TSR for the Company, and for each company in the Peer Group, shall be calculated
by dividing the Closing Average Share Value (as defined below) by the Opening
Average Share Value (as defined below).
(a)The term “Closing Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 20 trading days ending on the last
day of the Performance Period (i.e., the 20 trading days ending on and including
June 17, 2017), which shall be calculated as follows: (i) determine the closing
price of the common stock on each trading date during the 20-day period, (ii)
multiply each closing price by the Accumulated Shares as of that trading date,
and (iii) average the amounts so determined for the 20-day period.
(b)The term “Opening Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 20 trading days ending on the first
day of the Performance Period (i.e., the 20 trading days ending on and including
June 17, 2014), which shall be calculated as follows: (i) determine the closing
price of the common stock on each trading day during the 20-day period, (ii)
multiply each closing price by the Accumulated Shares as of that trading date,
and (ii) average the amounts so determined for the 20-day period.
(c)The term “Accumulated Shares” means, for a given trading day, the sum of (i)
one share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date. The calculations under this Schedule A shall
include ex-dividend dates between May 20, 2014 and the trading day.
2.Vesting of Restricted Stock Units.
(a)If the Company Absolute TSR is 0% or negative, the maximum number of
Restricted Stock Units that may vest under this Schedule A is 50% of the Target
Award.
(b)The Restricted Stock Unit vesting will be determined based on an analysis of
both the relative TSR and the Company Absolute TSR. Subject to subsection 2(a)
and Section 6, the number of Restricted Stock Units that will vest for the
Performance Period shall be determined by multiplying the Target Award by the
lesser of (i) the relative TSR vesting percentage, as determined under Section 3
below, or (ii) the Company Absolute TSR vesting percentage, as determined under
Section 4 below. For example:
•
If the relative TSR vesting percentage is 102% and the Company Absolute TSR
vesting percentage is 70%, the vesting percentage for the Restricted Stock Units
will be 70%.

•
If the relative TSR vesting percentage is 102% and the Company Absolute TSR
vesting percentage is 150%, the vesting percentage for the Restricted Stock
Units will be 102%.

3.
Relative TSR Vesting Percentage.

(a)The vesting percentage based on relative TSR will be determined based on the
Company’s TSR as compared to the median TSR of the companies in the Peer Group
for the Performance Period (the “Median Peer Group TSR”) as follows:
Performance
(increments of +/- point differential)
Relative TSR Vesting Percentage
Maximum at 50% above Median
200%
+1% Company TSR above Median
102%
Median Peer Group TSR
100%
-1% Company TSR below Median
97%
Threshold at -34% below Median
0%



(i)If the Company’s TSR exceeds the Median Peer Group TSR, the relative TSR
vesting percentage will increase by 2% above 100% (but not in excess of 200%)
for every 1% by which the Company’s TSR exceeds the Median Peer Group TSR.




--------------------------------------------------------------------------------




(ii)If the Company’s TSR is less than the Median Peer Group TSR, the relative
TSR vesting percentage will be below 100%, in an amount such that there is a 3%
reduction for every 1% by which the Company’s TSR is less than the Median Peer
Group TSR. There is no vesting if the Company’s TSR is less than 34% of the
Median Peer Group TSR.
(iii)If the Company’s TSR rank falls between the measuring points, the Company’s
TSR rank will be rounded to the nearest whole percentage point.
(b)The companies in the Peer Group will be determined on the first day of the
Performance Period for purposes of the TSR calculation and will be changed only
in accordance with Section 3(c) below. No company shall be added to the Peer
Group during the Performance Period for purposes of the TSR calculation.
(c)The term “Peer Group ” means MGIC Investment Corporation, Essent Group Ltd.,
NMI Holdings, Inc., and the companies listed on the NASDAQ Financial Index as of
the first day of the Performance Period (i.e., June 17, 2014) and will be
subject to change as follows:
(i)In the event of a merger, acquisition or business combination transaction of
a company in the Peer Group in which the company in the Peer Group is the
surviving entity and remains publicly traded, the surviving entity shall remain
a company in the Peer Group. Any entity involved in the transaction that is not
the surviving company shall no longer be a company in the Peer Group.
(ii)In the event of a merger, acquisition or business combination transaction of
a company in the Peer Group, a “going private” transaction or other event
involving a company in the Peer Group or the liquidation of a company in the
Peer Group, in each case where the company in the Peer Group is not the
surviving entity or is no longer publicly traded, the company shall no longer be
a company in the Peer Group.
(iii)Notwithstanding the foregoing, in the event of a bankruptcy of a company in
the Peer Group where the company in the Peer Group is not publicly traded at the
end of the Performance Period, such company shall remain a company in the Peer
Group but shall be deemed to have a TSR of negative 100% (-100%).
4.Company Absolute TSR Vesting Percentage. After the relative TSR vesting
percentage is determined as described in Section 3 above, the Company Absolute
TSR for the Performance Period will be evaluated to determine the maximum number
of Restricted Stock Units that may vest, as follows:
Company Absolute TSR
Company Absolute TSR Vesting Percentage (Maximum Vesting)
75% or Greater
200% to 0%
50%
150% to 0%
25%
100% to 0%
10%
70% to 0%
0% or Below
50% to 0%



If the Company Absolute TSR falls between measuring points, the Company Absolute
TSR vesting percentage will be determined by interpolation between the nearest
measuring points.
The Company Absolute TSR will establish the maximum number of RSUs that may
vest, as described in Section 2 above.
5.General Vesting Terms. Any fractional Restricted Stock Unit resulting from the
vesting of the Restricted Stock Units in accordance with these Terms and
Conditions shall be rounded down to the nearest whole number. Any portion of the
Restricted Stock Units that does not vest as of the end of the Performance
Period shall be forfeited as of the end of the Performance Period.
6.Maximum Vesting and Payment. In no event shall the maximum number of
Restricted Stock Units that may be payable pursuant to these Terms and
Conditions exceed 200% of the Target Award. In addition, notwithstanding
anything in this Schedule A to the contrary, in no event shall the fair market
value of the vested Restricted Stock Units to be distributed on the applicable
Distribution Date exceed $92.64 ($15.44 multiplied by 600%) multiplied by the
Target Award of Restricted Stock Units, as described in Section 4(d) of the
Terms and Conditions.




